Title: To Thomas Jefferson from Samuel Magill, 24 August 1807
From: Magill, Samuel
To: Jefferson, Thomas


                        
                            Respected Sir,
                            
                            Baltimore. August 24. 1807.
                        
                        You will, I am confident, feel emotions of Surprize at the Singularity of this application, if not resentment
                            towards the applicant.—I could hope for a favorable issue, yet am prepared for the reverse.—I will repose myself upon your
                            magnanimity, and wave further unnecessary Prelude.—
                        I am a young man, of a respectable, tho’ extinct parentage—bred of a profession, which, tho’ it has not, as
                            yet, placed me above obligation, may, with your Kind indulgence, raise me to a State of
                            independence, long viewed by me in the perspective, but placed beyond my shortened grasp—An unremitting industry has,
                            thus far, Kept me above want, which has consoled me onward to that wished-for period, when I Should rise above the low
                            sphere of inaction into which indigence had cast me.—The glad point of time, I believe, has commenced,—an opening is left
                            for me to occupy, which, if not embraced immediately, will be lost to me forever.—
                        Briefly, then, Sir,—I am learned in a profession, a liberal one, in which I am desirous of embarking on my
                            own footing—opportunity offers but not the means—Therefore, if you would Loan me, I ask you not to
                            give, if you will only loan to me the Sum of 200 pounds, I pledge myself, if there is honor or honesty in human nature, to
                            refund to you the whole Sum, principal and interest, in any reasonable time you shall name.—
                        Treat not my request lightly, Sir, for, to speak candidly, as the completion of it depends the happiness or
                            misery of many individuals, who, I hope, may have to bless your name throughout the remainder of their happy lives.—
                        To convince you I am no impostor, (as well as I can) I will give you my name and address—and if you
                            condescend to grant my prayer, you shall have a personal view and Knowledge of your devoted
                        
                            Samuel Magill
                            
                        
                        
                            No. 9. South–Street Baltimore
                            I shall rest upon your honor for your Silence, at least with respect to the name.—
                        
                    